The taxpayer, seeking an abatement of tax on a certain industrial property in Watertown, presented evidence to show that the assessment of that property was out of line with the assessments of residential properties in the town. See Assessors of Weymouth v. Curtis, 375 Mass. 493, 501 (1978), citing Shoppers’ World, Inc. v. Assessors of Framingham, 348 Mass. 366, 377-378 n.10 (1965). The evidence was in the form of a study of sales transactions of residential properties during a relevant period, and showed a relationship of assessments to fair value averaging about 17.98%. Although the assessors made little if any headway against this evidence, the Appellate Tax Board decided to apply a figure of 26% in respect to the taxpayer’s property. On appeal, we remanded the case to the Board for further findings. 374 Mass. 829 (1978). On the remand, the Board, without any enlargement of the record, made additional findings purporting to justify the 26% figure. The case is here on renewed appeal. The Board’s result is not shown to be a reasonable inference from the record; indeed the Board concedes that its result is "on the very high side” and was reached rather arbitrarily to prevent a possibility of a windfall to the taxpayer. Acknowledging that the Board’s expert knowledge and experience are entitled to respect, we are nevertheless obliged to hold in this particular case that the Board has not guided itself by the record and that the evidence is insufficient as matter of law to support the Board’s conclusion. See G. L. c. 58A, § 13; Beardsley v. Assessors of Foxborough, 369 Mass. 855, 856 n.3 (1976). In accordance with the evidence of record, we remand the case to the Board with directions to abate the tax by applying the 17.98% figure.

So ordered.